TO OUR SHAREHOLDERS: You are cordially invited to attend the 2011 Annual Meeting of Shareholders of Pacific Continental Corporation which will be held at 10:00 a.m. on Monday, April 18, 2011, in the Vistas I Room, 12th Floor, Eugene Hilton, 66 East 6th Avenue, Eugene, Oregon. At the meeting, you will be asked to approve the election of nine directors to the Pacific Continental Corporation Board of Directors for a term of one year.You will also be asked to consider an advisory non-binding resolution on the compensation of the Company’s executive officers, consider an advisory, non-binding vote on the frequency of future advisory votes on executive compensation, and to ratify the appointment of our independent registered public accounting firm for the 2011 fiscal year. It is important that your shares be represented at the meeting. Whether or not you plan to attend the meeting, you are requested to complete, date, sign and return your Proxy in the envelope provided. If you do attend the meeting, you may then withdraw your proxy and vote your shares in person. Sincerely, March 18, 2011 HAL BROWN Chief Executive Officer PACIFIC CONTINENTAL CORPORATION 111 West 7th Avenue Eugene, Oregon 97401 541-686-8685 P.O. Box 10727 Eugene, Oregon 97440-2727 Notice of Annual Meeting of Shareholders TIME 10:00 a.m. on Monday, April 18, 2011 PLACE Vistas I Room, 12th Floor, Eugene Hilton, 66 East 6th Avenue, Eugene, Oregon ITEMS OF BUSINESS (1)To elect nine directors to serve on the Board until the 2012 Annual Meeting of Shareholders; (2)To consider an advisory (non-binding) resolution on executive compensation; (3)To vote, in an advisory (non-binding) capacity, on the frequency of future advisory votes on executive compensation; (4)To ratify the appointment of Moss Adams LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011; and (5)To transact such other business as may properly come before the meeting and any adjournment thereof. RECORD DATE You are entitled to vote at the annual meeting and at any adjournments or postponements thereof if you were a shareholder at the close of business on Friday, March 4, 2011. VOTING BY PROXY Please submit your proxy card as soon as possible so that your shares can be voted at the annual meeting in accordance with your instructions. For specific instructions on voting, please refer to the instructions in the Proxy Statement and on your enclosed proxy form. By Order of the Board of Directors HAL BROWN Chief Executive Officer This proxy statement and the accompanying proxy card are being distributed on or about March 18, 2011 TABLE OF CONTENTS INTRODUCTION 1 GENERAL INFORMATION 1 Purpose of the Meeting 1 Record of Ownership 1 Quorum 1 Solicitation of Proxies 2 Voting of Proxies 2 Voting of Proxies by Shareholders of Record and by Beneficial Owners 2 Voting in person at the Annual Meeting 3 Voting on the Matter Presented 3 How can I find out the results of the voting at the annual meeting? 4 PROPOSAL NO. 1 ELECTION OF DIRECTORS 4 Nominees for Director 4 CORPORATE GOVERNANCE 7 Corporate Governance Guidelines 7 Board and Company Leadership Structure 7 Director Qualifications 7 Code of Ethics and Corporate Governance Documents 8 Director Independence 8 Compensation Committee Interlocks and Insider Participation 8 Shareholder Communications with the Board of Directors 9 INFORMATION REGARDING THE BOARD OF DIRECTORS AND ITS COMMITTEES 9 Board of Directors 9 Board Authority for Risk Oversight 9 Certain Committees of the Board of Directors 9 Committee Membership 10 COMMITTEE REPORTS 11 Audit Committee Report 11 Compensation Committee Report 13 Corporate Governance/Nominating Committee Report 13 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 14 MANAGEMENT 16 Executive Officers who are not Directors 16 COMPENSATION DISCUSSION AND ANALYSIS 16 Executive Compensation Philosophy and Objectives 18 Link between Pay and Performance 18 Targeted Overall Compensation 19 Executive Employment, Severance and Change of Control Agreements 25 Perquisites and Other Benefits 26 EXECUTIVE COMPENSATION 26 Equity Compensation 27 Post Employment and Termination Benefits 30 DIRECTOR COMPENSATION 32 TRANSACTIONS WITH MANAGEMENT 34 PROPOSAL NO. 2 ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION 34 Vote required and Board Recommendation 35 PROPOSAL NO. 3 ADVISORY (NON-BINDING) VOTE ON FREQUENCY OF SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION 35 Vote Required and Board Recommendation 35 PROPOSAL NO. 4 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 36 AUDITORS 36 Fees Paid to Independent Accountants 37 Audit Committee Pre-Approval of Audit Permissible Non-Audit Services of Independent Auditors 38 COMPLIANCE WITH SECTION 16(a) FILING REQUIREMENTS 38 OTHER BUSINESS 38 INCORPORATED BY REFERENCE 38 INFORMATION CONCERNING SHAREHOLDER PROPOSALS AND DIRECTOR NOMINATIONS 38 Shareholder Proposals 38 Director Nominations 39 Copy of Bylaw Provisions 39 AVAILABLE INFORMATION 39 REPORTS TO SHAREHOLDERS 39 PROXY STATEMENT For Annual Meeting of Shareholders to be held on April 18, 2011 Important Notice Regarding the Availability of Proxy Materials for the 2011 Shareholder Meeting: Copies of this Proxy Statement and the Annual Report to Shareholders for the year ended December 31, 2010, are available in the investor relations section at www.therightbank.com. INTRODUCTION This Proxy Statement and the accompanying Proxy are furnished to the shareholders of Pacific Continental Corporation (“Company”) in connection with the solicitation of proxies by the Board of Directors of the Company for use at its Annual Meeting of Shareholders to be held on Monday, April 18, 2011, and any adjournments thereof, for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders. This Proxy Statement and the accompanying Proxy and Notice of Annual Meeting were first mailed to shareholders on or about March 18, 2011. GENERAL INFORMATION Purpose of the Meeting At the Annual Meeting, shareholders will be asked to consider and vote upon: · the election of nine directors to serve until the 2012 Annual Meeting or until their successors have been elected and qualified; · an advisory (non-binding) resolution on the compensation of the Company’s executive officers; · the frequency (either every one, two or three years) of future shareholder votes on an advisory (non-binding) resolution on executive compensation; and · the ratification of the appointment of Moss Adams LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011. Record Ownership Shareholders of record as of the close of business on March 4, 2011, (“Record Date”) are entitled to one vote for each share of common stock then held. As of the Record Date there were 18,415,132 shares of common stock issued and outstanding. Quorum The presence, in person or by proxy, of at least a majority of the total number of outstanding shares of common stock is necessary to constitute a quorum at the Annual Meeting. Both abstentions and broker non-votes (as defined below) will be counted as shares present and entitled to vote at the Annual Meeting for purposes of determining the existence of a quorum. 1 Solicitation of Proxies The Board of Directors solicits proxies so that each shareholder has the opportunity to vote on proposals being considered at the Annual Meeting. In addition to the use of the mail, proxies may be solicited by personal interview or telephone by directors, officers and employees of the Company or its bank subsidiary, Pacific Continental Bank (“Bank”). It is not expected that compensation will be paid for the solicitation of proxies; however, in the event an outside proxy solicitation firm is engaged to render proxy solicitation services, the Company will pay a fee for such services. Voting of Proxies When a Proxy card is returned properly signed and dated, the shares represented by the Proxy will be voted in accordance with the instructions on the Proxy card. Where no instructions are indicated, proxies will be voted FOR the director nominees, FOR the approval of an advisory (non-binding) resolution on the compensation of the Company’s executive officers, and FOR the ratification of the appointment of the independent registered public accounting firm. With respect to the vote on the frequency of future shareholder advisory votes on executive compensation, you are being asked to vote whether to hold the advisory vote on executive compensation every one, two or three years, not to approve or disapprove the Board’s recommendation, however, the Board does recommend that you elect an annual vote. Shareholders who execute Proxies retain the right to revoke them at any time. Proxies may be revoked by written notice delivered in person or mailed to the Secretary of the Company or by filing a later Proxy prior to a vote being taken at the Annual Meeting. Attendance at the Annual Meeting will not automatically revoke a Proxy, but a shareholder in attendance may request a ballot and vote in person, thereby revoking a previously granted Proxy. Voting of Proxies by Shareholders of Record and by Beneficial Owners A portion of the Company’s shareholders hold their shares through a stockbroker, bank or other nominee rather than directly in their own name. As summarized below, there are some differences between shares held of record and those owned beneficially. Shareholders of Record.If your shares are registered directly in your name, you are considered, with respect to those shares, the shareholder of record, and these proxy materials are being sent to you by the Company through its transfer agent. As the shareholder of record, you have the right to grant your voting proxy directly to the Company or to vote in person at the Annual Meeting. We have enclosed a proxy card for you to use. Beneficial Owner.If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name,” and these proxy materials are being forwarded to you by your broker or nominee who is considered, with respect to those shares, the shareholder of record. As the beneficial owner, you have the right to direct your broker on how to vote. Your broker or nominee has enclosed a voting instruction card for you to use in directing your broker or nominee as to how to vote your shares. Brokers cannot vote on behalf of beneficial owners on “non-routine” proposals (known as broker non-votes).Generally, broker non-votes occur when shares held by a broker for a beneficial owner are not voted with respect to a particular proposal because (1) the broker has not received voting instructions from the beneficial owner and (2) the broker lacks discretionary voting power to vote such shares. If your shares are held in street name and you do not submit voting instructions to your broker, your broker may vote your shares at this meeting on the ratification of the appointment of the independent registered public accounting firm.If no instructions are given with respect to the election of directors, approval of the advisory (non-binding) resolution on executive compensation or advisory (non-binding) vote on the frequency of future shareholder advisory votes on executive compensation, your broker cannot vote your shares on these proposals. 2 Voting in Person at the Annual Meeting Shareholders of Record.Shares held directly in your name as the shareholder of record may be voted in person at the Annual Meeting. If you choose to vote your shares in person at the Annual Meeting, please bring the enclosed proxy card or proof of identification. Even if you plan to attend the Annual Meeting, we recommend that you vote your shares in advance by proxy as described above so that your vote will be counted if you later decide not to attend the Annual Meeting. Beneficial Owner.Shares held in street name may by voted in person by you only if you bring an account statement or letter from the nominee indicating that you were the beneficial owner of the shares on the Record Date. Voting on the Matter Presented Election of Directors.The nominees for election as directors at the Annual Meeting who receive the highest number of affirmative votes will be elected. Shareholders are not permitted to cumulate their votes for the election of directors. Votes may be cast FORor WITHHELD from the directors as a group, or for each individual nominee. Votes that are withheld and broker non-votes will have no effect on the outcome of the proposal because directors will be elected by a plurality of votes cast. Advisory (Non-Binding) Vote on Executive Compensation.In accordance with recent legislation, the Company is providing shareholders with an advisory (non-binding) vote on the compensation of our executive officers.The affirmative vote FOR by a majority of those shares present in person or by proxy and voting on this matter is required to approve the advisory (non-binding) resolution on the compensation of executive officers.You may vote FOR, AGAINST or ABSTAIN from approving this resolution.Abstentions and broker non-votes will have no effect on the outcome of the proposal. Frequency of Future Advisory Votes on Executive Compensation.Shareholders must vote, in an advisory (non-binding) capacity, whether future advisory votes on executive compensation will occur every one, two or three years.The frequency receiving the greatest number of votes (every one, two or three years) will be considered the frequency recommended by shareholders.Shareholders may also abstain from voting.Abstentions and broker non-votes will have no effect on the outcome of the proposal. Ratification of the Appointment of the Independent Registered Public Accounting Firm.The proposal to ratify the appointment of Moss Adams LLP as the Company’s independent registered public accounting firm for 2011 will be adopted if a majority of the shares present in person or by proxy voting on this matter are cast FOR the proposal.You may vote FOR, AGAINST or ABSTAIN from approving the proposal.Abstentions and broker non-votes will have no effect on the outcome of the proposal. 3 How can I find out the results of the voting at the annual meeting? Preliminary voting results will be announced at the Annual Meeting.We will publish final results in a Current Report on Form 8-K to be filed with the Securities and Exchange Commission (“SEC”) within four business days after the Annual Meeting.In addition, the Company will publish in its June 30, 2011, Quarterly Report on Form 10-Q its decision on how frequently a shareholder vote on executive compensation will be held, after taking into account the results of the vote on Proposal 3.After the Form 8-K and Form 10-Q are filed, you may obtain a copy by visiting our website at www.therightbank.com, the SEC's website at www.sec.gov, or by writing the Company’s Corporate Secretary at the Company’s main office. PROPOSAL NO. 1 ELECTION OF DIRECTORS The Company’s Articles of Incorporation provide that the number of directors will be not less than six (6), with the number of directors to be established in accordance with the Company’s Bylaws. The Company’s Bylaws currently provide for a board of eight (8) to twelve (12) directors, with the specific number of directors to be established by board resolution.The Board of Directors established the number of directors at nine (9). The Articles of Incorporation provide that directors are elected annually for one-year terms. The Governance/Nominating Committee has recommended to the Board, and the Board has nominated for election to the Board, the persons listed below to serve for one-year terms or until their successors are elected and qualified. If any of the nominees should refuse or be unable to serve, your Proxy will be voted for such persons as are designated by the Board of Directors to replace any such nominee. The Board of Directors presently has no knowledge that any nominee will refuse or be unable to serve. As of the date of this Proxy Statement, all directors of the Company also served as directors of the Bank. Nominees for Director Robert A. Ballin, 69, has been a director of the Company and Bank since 1999 and 1980, respectively, and served as Chair of the Board since 2000. Mr. Ballin is a consultant in the surety business for the wood products industry and is a partner in Ward Insurance. Prior to his position at Ward Insurance, Mr. Ballin served as Chairman of Willis, Eugene, a large insurance brokerage office. Among other professional interests, Mr. Ballin has served on numerous community and philanthropic boards. As a long-time Eugene resident, he provides an important perspective with regard to the greater Eugene market, one of the Bank’s three primary markets. Having served as a Bank and Company director for many years, his experience in all economic cycles is particularly valuable.Mr. Ballin’s experience in the wood products industry provides valuable insight and knowledge in an industry of significant importance to the Northwest, and his experience in insurance underwriting provides board oversight of the Bank’s credit underwriting practices. Hal M. Brown, 57, currently serves as the Chief Executive Officer of the Company and the Bank.He was elected a director of both the Company and the Bank in August 2002 following his July 2002 appointment as President and Chief Executive Officer of the Company and the Bank.In 2006 and 2007, respectively, Mr. Brown relinquished his position as President of the Bank and the Company to the current President, Roger Busse.Prior to 2002, Mr. Brown served as the Executive Vice President and Chief Operating Officer of the Company and the Bank from 1999, and prior to that served as the Senior Vice President and Chief Financial Officer of the Company and the Bank from 1996. He began his career with the Bank in 1985 as Cashier. Mr. Brown currently serves on the board of PacificSource Health Plans and formerly served on the boards of the United Way of Lane County and ShelterCare, an organization serving the housing needs of homeless families and adults with severe and persistent mental disabilities.The Board believes the CEO should be a director serving as the primary liaison between the Board and management and as the executive with overall responsibility for executing the strategic plan. 4 Cathi Hatch, 61, has been a director of both the Company and the Bank since 2006. Ms. Hatch is the founder and CEO of ZINO Society, an organization focused on connecting entrepreneurs with accredited investors.She has held executive positions and consulted in the restaurant industry for more than twenty-five years, including her role of director of operations for Schwartz Brothers Restaurants and regional vice president for Restaurants Unlimited, Inc. She currently holds or has held board positions on a number of for-profit and nonprofit boards including Pacific Northwest Ballet, YMCA, Seattle Symphony Orchestra, PONCHO and United Way of King County. Ms. Hatch has served as the president of HatchMatch, a consulting business that works with business and nonprofits to maximize the impact of philanthropy in the community, and has served as a facilitator and trainer for a variety of companies.Ms. Hatch is a long-time Puget Sound resident and provides an important perspective with regard to the greater Seattle market, one of the Bank’s three primary and newest markets.Ms. Hatch’s experience and connection with nonprofit organizations is of particular importance, as this is one of the Bank’s primary business segments.In addition Ms. Hatch’s access to high net worth investors and emerging businesses provide the Bank with additional marketing opportunities. Michael E. Heijer, 51, has been a director of both the Company and Bank since 2005, following the acquisition of NWB Financial Corporation. Mr. Heijer was a founder of Northwest Business Bank and served on the boards of directors of NWB Financial Corporation and Northwest Business Bank until their acquisition by the Company in November 2005. He has more than 20 years experience in Pacific Northwest hotel and commercial real estate development and is the owner of GranCorp, Inc., a commercial real estate investment company with investments in the Pacific Northwest which he formed in April 1986.Mr. Heijer is also a founder and part-owner of Teris LLC, formerly American Legal Copy, a litigation support services company serving the West Coast that was formed in 1996. He holds a bachelor’s degree in economics from the University of California at Berkeley. Mr. Heijer is a long-time Puget Sound resident and provides an important perspective with regard to the greater Seattle market, one of the Company’s three primary and newest market. Mr. Heijer’s real estate and entrepreneurial business experiences in the Portland and Seattle markets are particularly beneficial to the Board. Michael S. Holcomb, 67, has been a director of the Company and Bank since 1999 and 1997, respectively. Mr. Holcomb is the Managing Partner of Berjac of Oregon, a Northwest Premium Financing Company for commercial insurance premiums. Prior to joining Berjac, Mr. Holcomb was a commissioned officer in the United States Air Force. Among other professional interests, Mr. Holcomb is involved in the Downtown Rotary and the Eugene Executive Association. Mr. Holcomb is a long-time Eugene resident, one of the Company’s three primary markets, and his knowledge of the greater Eugene market provides valuable insight within that market. Mr. Holcomb’s credit underwriting and general business knowledge are also of particular benefit to the Board. Michael D. Holzgang, 53, has been a director of both the Company and Bank since 2002 and currently serves as the chair of the Governance/Nominating Committee. Mr. Holzgang serves as Senior Vice President of Colliers International, a global real estate services firm. Prior to joining Colliers International in 2001, Mr. Holzgang worked with Cushman and Wakefield of Oregon, a global real estate firm, for nearly 20 years. Among other volunteer board service, Mr. Holzgang is the past President of the Boys and Girls Clubs of Portland and former Chairman of the board of directors for Medical Teams International, an international disaster relief agency.Mr. Holzgang is a long-time Portland resident, one of the Bank’s three primary markets, and his knowledge of the Portland market provides a valuable perspective with regard to this market.Mr. Holzgang’s real estate and nonprofit experience in the Portland market is of particular benefit to the Board. 5 Donald L. Krahmer, Jr., 53, has been a director of both the Company and Bank since 2002, and currently serves as the chair of the Audit Committee. Mr. Krahmer is a shareholder of the law firm Schwabe, Williamson and Wyatt, P.C. specializing in corporate law and mergers and acquisitions. At Schwabe, he chairs the firm’s Technology and Business Practice. Prior to joining Schwabe in 2003, Mr. Krahmer was a partner at Black Helterline, LLP and held various management positions with Endeavour Capital, PacifiCorp Financial Services, PacifiCorp and U.S. Bancorp. In 2010, Mr. Krahmer joined the board of directors of Regence Blue Cross Blue Shield of Oregon.Mr. Krahmer serves as a member of the board of directors of the Portland Business Alliance and Greenlight Greater Portland and he serves as a technical advisor to the Oregon Innovation Council which brings together leaders from private businesses, higher education and the public sector to drive innovation strategy. Mr. Krahmer serves on the board of trustees of Jesuit High School in Portland, Oregon and the board of directors of the Boy Scouts of America Cascade Pacific Council. Mr. Krahmer is a member of the American Bar Association's Business Law Section and its Mergers and Acquisitions, Middle Market and Small Business, and Venture and Private Equity Finance committees.Mr. Krahmer is a long-time Pacific Northwest resident who has spent time in the bank's three markets of Portland, Eugene and Seattle, and provides important perspective in all of these marketplaces. Mr. Krahmer's extensive network of business and personal contacts within these markets provides valuable assistance in the Company's business development efforts. Mr. Krahmer's board, strategic and financial experience qualifies him with the expertise needed for his service to the Board as well as his position of Audit Committee chair.Additionally, his background as an advisor to many Pacific Northwest businesses, entrepreneurs, executivesand corporate boards provides a unique perspective to the Board. Donald G. Montgomery, 71, has been a director of the Company and Bank since 1999 and 1996, respectively, Vice Chair of the Board since 2000, and currently serves as the chair of the Compensation Committee. Mr. Montgomery is a private investor and formerly served as the Chief Operating Officer of the Timber Products Company, a privately owned wood products production and sales company, retiring in 2002. Prior to joining Timber Products, Mr. Montgomery worked for Kings Table International as Chief Operating Officer. Mr. Montgomery is a long-time Eugene resident and provides an important perspective with regard to the greater Eugene market, one of the Bank’s three primary markets.Mr. Montgomery’s experience as a public company executive brings strong operational and financial expertise to the Board and contributes greatly in developing the Company’s investor relations strategy.His many years of compensation policy and human resource management experience provide the Board with a good overall perspective of compensation, social and governance issues. John H. Rickman, 69, has been a director of both the Company and Bank since 2003 and serves as the chair of the Company’s Asset and Liability Committee.Mr. Rickman worked for U.S. Bank for 38 years, serving as head of the bank’s Oregon commercial lending group, and until his retirement in 2001, was the State President of U.S. Bank, Oregon.Mr. Rickman has been involved with numerous civic and professional organizations including the executive committee of the Portland Chamber, United Way campaign cabinet committee, member of the SOLV-Founders Circle, and Goodwill industries of Columbia-Willamette. He previously served on the board of the Oregon Business Council, the Association for Portland Progress, co-chair of the Oregon Mentoring Initiative, and the Portland Oregon Sports Authority. He is a past chairman of the Oregon Bankers Association.Mr. Rickman is a long-time Portland resident and provides an important perspective with regard to the greater Portland market, one of the Bank’s three primary markets. Mr. Rickman’s large-bank experience in asset and liability management, credit underwriting, loan portfolio and personnel management is of particular benefit to the Board, and his marketing and business development experience is a valuable resource to Company personnel. The Board of Directors recommends that you vote FOR the nominees to be elected as directors. 6 CORPORATE GOVERNANCE Corporate Governance Guidelines The Board of Directors is committed to good business practices, transparency in financial reporting and high standards of corporate governance. The Company operates within a comprehensive plan of corporate governance for the purpose of defining responsibilities, setting high standards of professional and personal conduct and assuring compliance with such responsibilities and standards. The Board periodically reviews the Company’s governance policies and practices against those suggested by various groups or authorities active in corporate governance and the practices of other companies, as well as the requirements of applicable securities laws and the listing standards of The NASDAQ Stock Market (“NASDAQ”). Board and Company Leadership Structure The Board of Directors is committed to maintaining an independent Board, and for many years, a majority of our Board has been comprised of independent directors.It has further been the Company’s practice to separate the duties of Chairman and Chief Executive Officer.In keeping with good corporate governance practices, at this time the Board believes that the separation of the duties of Chairman and Chief Executive Officer eliminates any inherent conflict of interest that may arise when the roles are combined, and that an independent director who has not served as an executive of the Company can best provide the necessary leadership and objectivity required as Chairman. Director Qualifications The Board of Directors believes each of the Company’s directors should bring a rich mix of qualities and skills to the Board.All of our directors bring to our Board a wealth of leadership experience derived from their service in a variety of professional and executive positions and extensive board experience. The Corporate Governance/Nominating Committee is responsible for the oversight and nomination process for director nominees.The Committee has not adopted formal “director qualification standards” for Committee-recommended nominees.However, the Committee annually reviews the experience, qualifications, attributes and skills of each director and nominee as part of its evaluation of whether these are the right individuals to serve on the Company’s Board to help the Company successfully meet its long-term strategic plans.Because each director of the Company must be re-elected annually, the Committee has an annual opportunity to assess these factors and, if appropriate, determine not to re-nominate any director.A more detailed discussion regarding the considerations given by the Committee when considering director nominees is set forth below in the section entitled “Information Regarding the Board of Directors and Its Committees—Certain Committees of the Board of Directors —Corporate Governance/Nominating Committee.” The director biographical information set forth above summarizes the experience, qualifications, attributes and skills that the Company believes qualifies each director to serve on the Board.The Governance/Nominating Committee and the Board believe each respective director’s professional and business acumen and board experience and the total mix of all directors’ experience and skills are beneficial to the Company and the Board. 7 Code of Ethics and Corporate Governance Documents The Company maintains a Code of Ethics for Senior Financial Officers, which applies to its principal executive officer, principal financial officer, principal accounting officer or controller, and any persons performing similar functions. You can access the current charters and policies, including the Code of Ethics for Senior Financial Officers, Articles of Incorporation, Bylaws, and Audit, Compensation and Corporate Governance/Nominating Committee charters by visiting the Company’s website and clicking on the Governance Documents link within the Investor Relations section on the Company’s website at www.therightbank.com. Director Independence With the assistance of legal counsel to the Company, the Corporate Governance/Nominating Committee has reviewed the applicable legal standards for Board and Board committee member independence and the criteria applied to determine “audit committee financial expert” status.The Committee has also reviewed a summary of the answers to annual questionnaires completed by each of the directors, which also included any potential director-affiliated transactions. The Board then analyzed the independence of each director and nominee and has determined that the following members of the Board meet the applicable laws and listing standards regarding “independence” as defined by the NASDAQ listing standards, and that each such director is free of relationships that would interfere with the individual exercise of independent judgment. In determining the independence of each director, the Board considered many factors, including any lending arrangements with the directors, each of which were made on the same terms as comparable transactions made with persons unaffiliated with the Company. Such arrangements are discussed in detail in the section entitled "Transactions with Management." Based on these standards, the Board determined that all of the following non-employee director nominees are independent: Robert A. Ballin Michael D. Holzgang Cathi Hatch Donald L. Krahmer, Jr. Michael E. Heijer Donald G. Montgomery Michael S. Holcomb John H. Rickman Based on these same standards, the Board determined that Hal Brown, who serves as the Chief Executive Officer of the Company, is not independent because he is an executive officer of the Company. Compensation Committee Interlocks and Insider Participation During 2010, the Compensation Committee consisted of Mr. Montgomery (Chair), Ms. Hatch and Messrs. Holcomb, Holzgang and Rickman.During 2010, none of our executive officers served on the compensation committee (or equivalent body) or board of directors of another entity whose executive officer served on the Compensation Committee. 8 Shareholder Communication with the Board of Directors The Company and the Board of Directors welcome communication from shareholders and have established a formal method for receiving such communication. The preferred method is by e-mail and can be most conveniently done by visiting the Company’s website (www.therightbank.com) and clicking on the Shareholder Communications link within the Investor Relations section. By further clicking on Shareholder Communications, an e-mail dialog box will be made available for shareholder comments.The e-mail is sent to the Board Chair with a copy sent to the Company’s Chief Executive Officer. For shareholders who do not have access to the Company’s website, communications with the Board may also be made by writing to the Chair of the Board, c/o the Corporate Secretary, Pacific Continental Corporation, P.O. Box 10727, Eugene, Oregon 97440-2727. A copy of such written communication will also be made available to the Company’s Chief Executive Officer. If the Chairman and the Chief Executive Officer determine the communication, whether received by e-mail or mail, is relevant to the Company’s operations and policies, such communication will be presented to the appropriate Committee or entire Board for review and consideration. INFORMATION REGARDING THE BOARD OF DIRECTORS AND ITS COMMITTEES The following sets forth information concerning the Board of Directors and certain Committees of the Company for the year ended December 31, 2010. Board of Directors The Company held eleven (11) Board meetings in 2010. Each director attended at least 75% percent of the aggregate of (i) the total number of meetings of the Board of Directors, and (ii) the total number of meetings held by all committees on which he or she served. During 2010, the Board of Directors met three (3) times in executive session, without management present. The Company does not require, but expects, the directors to attend the Annual Meeting of Shareholders. At the 2010 Annual Meeting all serving directors of the Company were in attendance. Board Authority for Risk Oversight The Board has ultimate authority and responsibility for overseeing risk management of the Company.Some aspects of risk oversight are fulfilled at the full Board level.For example, quarterly the Board receives a comprehensive Enterprise Risk Management Report. Additionally the Board, or a committee of the Board, receives specific periodic reports from executive management on credit risk, liquidity risk, interest rate risk, capital risk, operational risk and economic risk.The Audit Committee oversees financial, accounting and internal control risk management.The head of the Company’s internal audit function and the independent registered public accounting firm report directly to the Audit Committee.The Compensation Committee oversees the management of risks that may be posed by the Company’s compensation practices and programs. Certain Committees of the Board of Directors The Company and Bank Boards have jointly established, among others, an Audit Committee, Compensation Committee, and a Corporate Governance/Nominating Committee. Each committee operates under a formal written charter approved by the respective Committee and adopted by the Board of Directors.Copies of these respective charters are posted on the Company’s website. The following table shows the membership of the various committees during the year 2010. 9 Committee Membership Name Audit Compensation Corporate Governance/ Nominating Robert A. Ballin o o R Cathi Hatch R R o Michael E. Heijer R o R Michael S. Holcomb R R o Michael D. Holzgang o R R* Donald L. Krahmer, Jr. R* o R Donald G. Montgomery o R* R John H. Rickman o R R Total Meetings in 2010 14 8 7 *Committee Chair Audit Committee.The Audit Committee is directly responsible for the appointment, compensation, retention and oversight of the outside auditors performing or issuing an audit report, and approves the engagement and fees for all audit and non-audit functions, with the independent auditors reporting directly to the Audit Committee. The responsibilities of the Audit Committee include overseeing (i) the integrity of the Company’s financial statements, which includes reviewing the scope and results of the annual audit by the independent auditors, any recommendations of the independent auditors and management’s response to such recommendations, and the accounting principles being applied by the Company in financial reporting; (ii) the establishment of procedures for the receipt, retention and treatment of accounting controls; (iii) the reports of bank regulatory authorities and reporting its conclusions to the Board; (iv) the procedures with respect to the records and business practices of the Company and the Bank; (v) the adequacy and implementation of the internal auditing, accounting and financial controls; (vi) the independent auditor’s qualifications and independence; and (vii) compliance with the Company’s legal and regulatory requirements. The Audit Committee oversees and evaluates the adequacy of the Company’s internal and disclosure controls, however, management is responsible for developing and implementing the internal controls and the financial reporting process. The independent accountants are responsible for performing an audit of the consolidated financial statements in accordance with generally accepted auditing standards and then issuing a report thereon. The Committee’s responsibility is to monitor and oversee this process. Compensation Committee.The Compensation Committee reviews and approves the Company’s retirement and benefit plans, determines the salary and incentive compensation for the Chief Executive Officer and certain other executive officers, and establishes compensation for directors.The Committee may engage outside consultants to assist the members in making peer comparisons and determining industry “best practices.” Currently the Company has not provided for defined pension benefits or deferred compensation. The Committee is directly responsible and has full authority for the appointment, compensation and oversight of compensation consultants, legal counsel and any other advisors retained by the Committee. The Committee reviews the performance and establishes the compensation of the Chief Executive Officer and President/Chief Operating Officer, following discussions with those individuals and members of the Board of Directors.For other executive officers the Committee reviews recommendations from the Chief Executive Officer, President/Chief Operating Officer and the Human Resources Director. In addition to establishing the compensation for the Chief Executive Officer and the key executives, the Committee considers recommendations from the Chief Executive Officer, President/Chief Operating Officer and the Human Resources Director and approves, in total, the compensation levels for all other bank officers. The Committee also, in consultation with the Chief Executive Officer, President/Chief Operating Officer, and the Human Resources Director, establishes the annual overall salary budget for the Bank.The Chair of the Committee reports to the full Board the actions of the Committee. 10 The Compensation Committee is also responsible for establishing the compensation for members of the Board of Directors. The Committee has established board retainer fees and committee meeting fees as well as retainer fees for certain committee chairs. In addition to cash compensation, the Committee considers equity grant awards for directors. Additional information regarding executive and director compensation is discussed in sections titled "Compensation Discussion and Analysis," "Executive Compensation," and "Director Compensation." Corporate Governance/Nominating Committee. The Committee reviews and considers various corporate governance standards as suggested by evolving best practices, the needs of the Company and its shareholders, or required by SEC, NASDAQ and other regulatory agencies and makes recommendations to the full Board as it deems appropriate.The Committee is responsible for reviewing the Company code of ethics and committee charters, defining board member expectations and independence, reviewing and approving related party transactions, and overseeing board and committee self evaluations.In addition, the Committee recommends to the full Board a slate of director nominees for election at the Company’s annual meeting of shareholders. The Corporate Governance/Nominating Committee will consider nominees recommended by shareholders provided that the recommendations are made in accordance with the procedures described in this Proxy Statement under “Information Concerning Shareholder Proposals and Director Nominations.” The Committee evaluates all candidates, including shareholder-proposed candidates, using generally the same methods and criteria, although those methods and criteria are not standardized and may vary from time to time. In deciding whether to recommend incumbent directors for re-nomination, the Committee evaluates the Company’s evolving needs and assesses the effectiveness and contributions of its existing directors through annual director evaluations.The Committee is authorized to establish guidelines for the qualification, evaluation and selection of new directors to serve on the Board.The Committee has not adopted specific minimum qualifications for committee-recommended nominees, nor has the Committee adopted a formal policy relating to Board diversity, although the committee and the Board value a diversity of backgrounds, professional experience and skills among directors.The Committee instead evaluates each nominee on a case-by-case basis, including assessment of each nominee’s business experience, involvement in the communities served by the Company, independence and special skills. The Corporate Governance/Nominating Committee also evaluates whether the nominee’s skills are complementary to existing Board members’ skills, and the Board’s need for operational, management, financial, technological or other expertise, as well as geographical representation within the Company's market areas. COMMITTEE REPORTS Audit Committee Report The following is a report of the Audit Committee of the Board of Directors, which is responsible for establishing and administering the Company’s internal controls. 11 During the fiscal year ended December 31, 2010, the Audit Committee was comprised of four directors, each of whom is considered “independent” as defined by the NASDAQ listing standards and applicable SEC rules.The Board of Directors has determined that Mr. Krahmer meets the definition of “audit committee financial expert” as defined by SEC rules. The Audit Committee has met and held discussions with management and the Company’s independent accountants. Management represented to the Committee that the Company’s consolidated financial statements were prepared in accordance with generally accepted accounting principles. The Committee has reviewed and discussed the audited consolidated financial statements with management and the independent accountants. The Committee has also discussed with the independent accountants matters required by Statement on Auditing Standards No. 61 (Communication with Audit Committees). The independent accountants provided to the Committee the written disclosures and the letter from the independent accountants required by applicable requirements of the Public Company Accounting Oversight Board regarding the independent accountant’s communications with the Audit Committee concerning independence. The Committee discussed with the independent accountants that firm’s independence. Based on the Committee’s review of the audited consolidated financial statements and the various discussions with management and the independent accountants noted above, the Committee determined to include the audited consolidated financial statements in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, filed with the SEC. The Director of Internal Audit reports directly to the Audit Committee of the Board of Directors. During 2010, the Director of the Internal Audit worked under the direction of the Audit Committee to assist in managing all aspects of the auditing function including management of the internal audit department and coordination of all outsourced external auditors and consultants retained by the Audit Committee. The Audit Committee is directly responsible for setting the compensation of the Director of Internal Audit, review and approval of a budget for the internal audit department, review and approval of an annual audit plan for the Bank and the Company and review and approval of all audits completed by the internal audit department, outside auditors and contractors. During 2010, the Audit Committee and management continued to refine previous years’ work on a comprehensive Enterprise Risk Management (ERM) evaluative process. The ERM process evaluates and measures the historical and projected risk trends of quantitative ratios in five Key Risk Component categories: Asset Quality, Liquidity, Capital Adequacy, Interest Rate Risk and Earnings Risk. The categories are risk-weighted and measured against acceptable risk tolerance guidelines established by management and reviewed by the Committee to determine the level and severity of emerging risks. The Committee is committed to continuing to refine this forward looking tool in its ongoing responsibility of risk oversight. Audit Committee Donald L. Krahmer, Jr. (Chair) Cathi Hatch Michael E. Heijer Michael S. Holcomb 12 Compensation Committee Report During the fiscal year ended December 31, 2010, the Compensation Committee was comprised of five directors, each of whom satisfies the independence criteria under the NASDAQ listing standards and applicable rules of the SEC and IRS. The Compensation Committee of the Company has reviewed and discussed the Compensation Discussion and Analysis (“CD&A”) required by Item 402(b) of SEC Regulation S-K with management, and based on that review and discussion, the Compensation Committee recommended to the Board that the CD&A be included as part of this Proxy Statement and 2010 Annual 10-K Report. Compensation Committee Donald G. Montgomery (Chair) Cathi Hatch Michael S. Holcomb Michael D. Holzgang John H. Rickman Corporate Governance/Nominating Committee Report The following is a report of the Corporate Governance/Nominating Committee of the Board of Directors which is responsible for the Company’s review and consideration of corporate governance standards, related person transactions and for selecting the annual slate of director nominees. The Corporate Governance/Nominating Committee is currently comprised of six directors, each of whom is considered “independent” as defined by the NASDAQ listing standards. The Corporate Governance/Nominating Committee is responsible for reviewing with the Board, on an annual basis, the requisite skills and characteristics Board members should possess as well as the composition of the Board as a whole. This review includes an assessment of the absence or presence of material relationships with the Company which might impact independence, as well as consideration of diversity, skills, experience, time available and the number of other boards the member serves in the context of the needs of the Board and the Company and such other criteria as the Committee shall determine to be relevant at the time. The Corporate Governance/Nominating Committee recommends nominees and number of directorships to the Board in accordance with the foregoing and the policies and principles in its charter. The Committee recommends to the Board the number of director nominees required for the forthcoming year. When considering director nominations the Corporate Governance/Nominating Committee will give equal consideration to director candidates nominated by shareholders and the Committee’s own candidates provided that the shareholder recommendations are made in accordance with the procedures described in this Proxy Statement under “Information Concerning Shareholder Proposals and Director Nominations.” Candidates will be interviewed by the Committee (any expenses are the responsibility of the candidate) to evaluate the candidate’s competencies, business acumen, community visibility, Company share ownership and such other criteria as the Committee shall determine to be relevant at the time. Current directors standing for re-election are not required to participate in an interview process. The Committee recommended to the full Board for nomination the current slate of directors for re-election at the 2011 Annual Meeting. The Committee annually reviews emerging governance issues and considers governance “best practices” within financial institutions and other public companies with the advice of counsel. During 2010 the Committee researched a number of emerging governance issues and recommended to the Board the adoption of certain executive stock ownership and retention guidelines.Additionally the Committee, in consultation with the Compensation Committee, reviewed certain compensation governance issues including the recommendation to adopt a “clawback” policy, revisions to the Company’s equity plan and a recommendation to shareholders as to the frequency for advisory votes on executive compensation.In January 2011 the Board formally approved the described actions. 13 Corporate Governance/Nominating Committee Michael D. Holzgang (Chair) Robert A. Ballin Michael E. Heijer Donald L. Krahmer, Jr. Donald G. Montgomery John H. Rickman SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The table on the following page shows, as of December 31, 2010, the amount of common stock beneficially owned by (a) the executive officers named in the Summary Compensation Table (“named executive officers”); (b) each director; (c) all of the Company’s directors and executive officers as a group; and (d) all persons who are beneficial owners of five percent or more of the Company’s common stock.Beneficial ownership is a technical term broadly defined by the SEC to mean more than ownership in the usual sense. In general, beneficial ownership includes any shares a director or executive officer can vote or transfer and stock options that are exercisable currently or become exercisable within 60 days.The Company has adopted a policy prohibiting employees or directors from engaging in transactions that hedge the economic risks of ownership of the Company’s common stock, including trading in publicly traded options, puts, calls or other derivative instruments related to Company stock.In addition, the Company recently adopted stock ownership and retention guidelines that require directors and executive officers to retain a certain ownership level of Company stock.A complete description of these ownership and retention guidelines is set forth in the “Compensation Discussion and Analysis – Executive Stock Ownership and Retention Guidelines.” Except as noted below, each holder has sole voting and investment power for all shares shown as beneficially owned.Where beneficial ownership was less than one percent of all outstanding shares, the percentage is not reflected in the table. 14 Security Ownership of Certain Beneficial Owners and Management Name Position with Company Number of Shares (1)(2) Percentage of Shares Executive Officers and Directors Hal M. Brown Director, Chief Executive Officer 1.50% Roger Busse President/Chief Operating Officer * Michael Reynolds Executive Vice President, Chief Financial Officer * Mitchell J. Hagstrom President, Greater Eugene Market * Charlotte Boxer President, Director of Commercial Real Estate * Robert A. Ballin Chair of the Board 2.22% Cathi Hatch Director * Michael E. Heijer Director * Michael S. Holcomb Director * Michael D. Holzgang Director * Donald L. Krahmer, Jr. Director * Donald G. Montgomery Vice Chair of the Board * John H. Rickman Director * Directors andexecutive officers as a group (14 persons) 6.64% * Represents less than 1% of the Company’s outstanding common stock (1)Share amounts include options to acquire shares that are exercisable within 60 days as follows: Brown 66,792; Busse 40,682; Reynolds 17,290; Boxer 23,480; Hagstrom 18,462; Ballin 3,841; Hatch 3,841; Heijer 9,352; Holcomb 3,841; Holzgang 3,841; Krahmer 3,841; Montgomery 3,841; Rickman 3,841 shares and 17,083 for a non-named Executive Officer. (2)Share amounts include shares of Company common stock owned “jointly with spouse” as follows: Reynolds 7,999; Busse 5,194; Hagstrom 38,670; Ballin 151,952; Heijer 37,918; Holcomb 146,885; Holzgang 9,917 and Rickman 31,101. (3)Includes 103,914 shares held by spouse. (4)Includes 247 shares held by spouse and 155 held by minor child. (5)Includes 600 shares held in trust for grandchildren. (6)Includes 3,171 shares held as custodian for children. (7)Includes 115,116 shares pledged as collateral for a loan: 16,716 shares held jointly with child; and 1,364 shares held by spouse. (8)Includes 220,028 shares subject to options that could be exercised within 60 days. 5% Shareholder Columbia Wanger Asset Management, L.P 227 West Monroe Street, Suite 3000 Chicago, IL60606 7.93% BlackRock Fund Advisors 40 East 52nd Street New York, NY 10022 6.13% Wellington Management Company 75 State Street Boston, MA 02109 5.80% 15 MANAGEMENT Executive Officers who are not Directors The following table sets forth information with respect to the current executive officers who are not director nominees or directors of the Company, including their employment history.The Board of Directors re-evaluated the executive officer designations under the SEC’s definition of “executive officer” which, under SEC rules, should include only those individuals leading principal business units or functions or otherwise in policy-making positions.As a result, effective January 1, 2011, the Board deemed the individuals listed below, in addition to Mr. Brown, to be executive officers.Ms. Boxer appears in the compensation tables because she was an executive officer in 2010. Name Age Position with Bank and Employment History Tenure as an Officer of the Bank Roger Busse 55 President and Chief Operating Officer of the Company since 2007 and of the Bank since 2006 (1) Mitchell J. Hagstrom 54 President, Greater Eugene Market since 2008, and Executive Vice President and Director of Lane County Operations since 2004 (2) Casey Hogan 52 Executive Vice President, Chief Credit Officer since 2006(3) Michael Reynolds 59 Executive Vice President, Chief Financial Officer of Company and Bank since 2004(4) Mr. Busse was promoted to President of the Company in April 2007; he has served as President and Chief Operating Officer of the Bank since 2006.Mr. Busse previously worked for US Bank for 25 years serving in a variety of credit administration and commercial lending positions. Prior to his appointment in 2004, Mr. Hagstrom was responsible for deposit and loan growth throughout the Lane county market, serving in a market leadership role since he joined the Bank in 1988. Prior to his appointment in 2006, Mr. Hogan served in various capacities with the Bank including commercial lending and credit administration.He joined the Bank in 1995 after serving as a lender for Idaho First National Bank for 18 years. Mr. Reynolds joined the Company and Bank in 1998 and has served as the Chief Financial Officer since that time.Prior to joining the Company and Bank, Mr. Reynolds spent 17 years in the corporate finance divisions of First Interstate and US National Banks. COMPENSATION DISCUSSION AND ANALYSIS Pacific Continental’s executive compensation programs are designed to support shareholder and Company objectives by providing competitive base salaries along with short-term and long-term rewards focused on balancing risk and performance.The Company’s Board of Directors has established a Compensation Committee (“Committee”) which is responsible for establishing and administering the Company’s executive and director compensation programs.The Committee consists only of independent non-employee directors and operates under a formal written charter approved by the Committee and adopted by the Board of Directors. 16 Recent Changes to Executive Compensation Programs and Policies During 2010 and early 2011, the Compensation Committee made changes to the Company’s overall executive compensation program to further align program goals with longer view approaches to corporate growth and the monitoring of risk. These changes are noted as follows and are reflected in the compensation tables elsewhere in this proxy statement. · Re-allocation among Compensation Components:Total direct compensation components (base salary, annual cash incentive opportunity and long-term equity incentive opportunity) were realigned for the executives named in the Summary Compensation Table below (the “Named Executive Officers”), including a reduction in annual cash incentive opportunity, coupled with corresponding increases in base salary and equity incentive opportunities generally keeping total direct compensation levels unchanged. · Adoption of a “Clawback” Policy:The Compensation Committee adopted a policy for the recovery of incentive compensation under certain circumstances, described more fully below. · Stock Ownership Guidelines:The Company’s executive officers will now be subject to stock ownership guidelines, requiring them to retain all of the net shares acquired from equity awards until they own a minimum amount of stock, calculated as a multiple of base salary. · Long-Term Hold Requirements:After they have satisfied the stock ownership guidelines, the Company’s executive officers also will now be required to hold 75% of net shares acquired from equity awards for at least two years after satisfying ownership guidelines. · Equity Incentive Plan Amendments:The Company’s equity incentive plan was amended to prohibit the Company from repurchasing “underwater” stock options for cash or exchanging them for other securities without shareholder approval.The plan already prohibited repricing stock options without shareholder approval.The Plan also was amended to add a “retirement” feature, giving holders of stock options and stock appreciation rights who satisfy the definition of “retirement” five years to exercise their awards (rather than the standard three months), and to clarify that cash-settled stock appreciation rights do not count against the number of shares of common stock that may be issued under the Plan.“Retirement” generally occurs if the employee voluntarily terminates employment after attaining the age of 55 and at least 10 years of continuous service. These changes were made in order to enhance the Company’s compensation practices while mitigating potential shareholder and regulatory concerns regarding employee incentives for short-term actions with the potential to increase the Company’s risk profile.Additional detail regarding new policies and equity plan amendments is provided below. Policy for the Recovery of Incentive Compensation. In January 2011 we adopted a policy for the recovery of incentive compensation under certain circumstances.Under this policy, the Company will recover incentive compensation awarded to current or former executive officers (during the preceding three years) if the Company restates its financial results due to material noncompliance with any financial reporting requirement under the securities laws, to the extent the original awards exceeded the amounts that would have been paid under the restated results. Executive Stock Ownership and Retention Guidelines. In order to enhance the link between the interests of executive officers and shareholders, in January 2011 the Compensation Committee implemented stock ownership guidelines pursuant to which executives are expected to establish and maintain a significant level of direct ownership of Pacific Continental stock. Our guidelines require that the CEO hold shares with a value of three times his average annual base salary over the prior three years before he can sell any net shares acquired from equity awards. The other executive officers must hold shares with a value of one times their base salary before they can sell any net shares acquired from equity awards.The Compensation Committee set the levels at three and one times base salary, respectively, to balance our objective for significant executive stock ownership with a concern that more stringent requirements could create succession planning and retention risks. 17 Once these share ownership guidelines are attained, the executive must retain 75% of net shares acquired from equity awards for a period of two years. Our CEO, Hal Brown, already satisfies the minimum stock ownership guidelines, and other executives will make progress toward satisfying the minimum ownership threshold under this new policy, which will be monitored by the Committee. Recent Amendments to Equity Plan. We have recently amended our 2006 Employee Stock Option Plan in a few respects.First, we added a “retirement” feature providing that holders of stock options and stock appreciation rights will have five years after a qualifying retirement to exercise their options or SARs, as applicable or until the expiration date of the original grant, whichever comes first.For this purpose, a “retirement” generally means a voluntary termination of employment after attaining the age of 55 and at least 10 years of continuous service or, for non-employee directors, leaving the Board after attaining the age of 65 and at least five years of continuous service.Second, we made explicit our policy that the Company would never make an offer to repurchase outstanding “underwater” stock options for cash, or to exchange them for other securities, without prior shareholder approval.We also clarified that cash-settled stock appreciation rights do not count against the maximum number of shares of common stock that can be issued under the Plan.The Compensation Committee believes the “retirement” feature provides a meaningful benefit to all recipients of stock options and SARs, enhancing their overall post-retirement benefits and thereby promoting retention.The Committee approved the explicit prohibition on repurchasing or exchanging “underwater” stock options without prior shareholder approval as a matter of good corporate governance and to remove any ambiguity as to whether the Committee would consider such a repurchase a “repricing”, which is already prohibited by our plan without prior shareholder approval. Executive Compensation Philosophy and Objectives The Committee strives to design compensation programs that attract and retain the best available talent while efficiently utilizing available resources and appropriately managing risk. The Committee seeks to compensate employees with a pay and benefits package that is competitive in the marketplace, appropriately reflects varying levels of responsibility within the Company, and is aligned with the interests of shareholders and sound risk management principles. The process for establishing executive compensation consists of targeting overall compensation and then allocating that compensation among base salary and short- and long-term incentive compensation (provided through annual cash incentive opportunity and long-term equity incentive compensation, respectively) thus driving behavior toward objectives that are aligned with shareholder interests. Link between Pay and Performance The Committee believes there should be a strong link between executive pay and Company performance.Although a competitive compensation package must be provided in order to retain top talent, incentive compensation should mirror changes in the Company’s annual financial performance.As is described in detail below, our executive compensation program has three core components: a competitive base salary, an annual cash incentive opportunity, and a long-term equity incentive opportunity.The Committee has established financial performance and risk identification thresholds for determining incentive compensation pay levels.As the Company’s performance changes so does the executive’s compensation. 18 To illustrate the connection between Company performance and executive compensation the charts and tables below show the Chief Executive Officer’s total compensation from the Summary Compensation Table for the three years ended December 31, 2010, and the Company’s performance for those same years expressed as earnings per share (“EPS”) and return on assets (“ROA”). The tables above effectively demonstrate the relationship between Company performance andCEO compensation.As performance declined in 2009 from 2008 CEO compensation was reduced.As performance rebounded in 2010 so did CEO compensation, however, as shown above, not yet to the levels of 2008. Compensation Risk Oversight and Management The Compensation Committee has risk oversight responsibility for the Company’s compensation programs.In establishing incentive compensation arrangements for its executive officers, the Committee has made reasonable efforts to ensure that such arrangements do not encourage executive officers or other employees to take unnecessary and excessive risks that could threaten the value of the Company, either in the short or long-term.The Committee assessed all Company compensation practices and policies for risk and concluded that none of them create risks that are reasonably likely to result in a material adverse effect on the Company.Key factors in reaching this conclusion were (i) the shift toward greater base salary and equity awards, and lower annual cash incentive opportunities, for executive officers, (ii) the implementation of the “clawback” policy described above, (iii) the significant weighting of risk management goals in the annual cash incentive program, and (iv) the implementation of stock ownership guidelines and long-term hold requirements for shares acquired through equity incentive awards.The Committee performed the compensation risk assessment by directing management to identify and report back to the Committee on the risk elements in each compensation program, making a threshold determination whether risks arising from any program create a reasonable likelihood of material adverse effect on the Company, and then implementing additional risk mitigation to compensation programs where appropriate. Targeted Overall Compensation The Compensation Committee undertakes an annual comprehensive evaluation of total compensation based on the principle that a meaningful portion of the executive’s pay should be in the form of incentive compensation that is tied to the short- and long-term best interests of the Company and its shareholders. To assist the Committee in establishing targeted aggregate levels of compensation, the Committee engaged Amalfi Consulting LLC (“Amalfi”) to complete a total compensation review for key executive positions of the Company.Total compensation is comprised of salary, annual incentive or bonus, long-term incentives (stock options, restricted stock, and other equity-based awards), all other compensation, and retirement benefits. Amalfi compared the total compensation of the Company’s key executives to a proxy peer group.The proxy peer group consisted of 21 publicly traded financial institutions, listed below, that were comparable to the Company in asset size and geography, meaning assets from $600 million to $3 billion located in California, Oregon, Idaho and/or Washington. 19 1 Columbia Banking System, Inc. COLB Tacoma, WA 2 West Coast Bancorp WCBO Lake Oswego, OR 3 Cascade Bancorp CACB Bend, OR 4 TriCo Bancshares TCBK Chico, CA 5 AmericanWest Bancorporation AWBC Spokane, WA 6 Farmers & Merchants Bancorp FMCB Lodi, CA 7 Cascade Financial Corporation CASB Everett, WA 8 Heritage Commerce Corp HTBK San Jose, CA 9 PremierWest Bancorp PRWT Medford, OR 10 Horizon Financial Corp. HRZB Bellingham, WA 11 Sierra Bancorp BSRR Porterville, CA 12 City Bank CTBK Lynnwood, WA 13 Columbia Bancorp1 CBBO The Dalles, OR 14 Bank of Marin Bancorp BMRC Novato, CA 15 Bridge Capital Holdings BBNK San Jose, CA 16 Heritage Financial Corporation HFWA Olympia, WA 17 Washington Banking Company WBCO Burlington, WA 18 North Valley Bancorp NOVB Redding, CA 19 Bank of Commerce Holdings BOCH Redding, CA 20 Tamalpais Bancorp TAMB San Rafael, CA 21 First Northern Community Bancorp FNRN Dixon, CA Peer group data was compiled from proxy statements filed with the SEC in 2009, reporting compensation paid in 2008. Data was then aged at an annual rate of 2% to reflect general market movement in executive compensation.In general, the Company’s performance was near the 75th percentile of the custom peer group of 21 peers.The Company’s net interest margin, efficiency ratio, NPA/assets, and three year total return were all above the 75th percentile of the peer group.Total compensation for the 21 peers was compared to compensation for key officers.Additionally, Amalfi compared total compensation for the Company’s key officers to a survey data base.This data base was compiled from Amalfi’s own customer collected data comprised of 105 public and private banks and survey information from the American Bankers Association (ABA), Bank Administration Institute (BAI), Crowe Chizek, Milliman and Watson Wyatt.On the basis of total compensation, the key officers were on average 5% below the 50th percentile of the custom 21 member peer group. In reviewing the information from Amalfi’s report, the Committee observed a wide range of compensation arrangements and pay information represented through the 21 peers as well as the broader survey information.The Committee concluded the Company’s total compensation philosophy appropriately rewards management performance in line with the regional and national information provided thus meeting objectives to attract and retain quality executive management.Further, it was clear that compensation arrangements will be an area of focus in the years ahead. Total Compensation, Allocation among Components. Under the Committee’s compensation structure, the mix of base salary, annual cash incentive opportunity, and long-term equity incentive compensation varies depending upon the employment level, the degree to which the position can influence short- and long-term performance and the degree to which the executive has authority to expose the Company to incremental risk.In allocating compensation among these components, the Committee believes that a relatively greater proportion of the total compensation opportunity of its Chief Executive Officer and President/Chief Operating Officer, the levels of management having the greatest ability to influence the Company’s performance, should be performance-based and variable (which for equity compensation includes appreciation or depreciation in the market price of the Company’s common stock). However, the Committee recognizes that certain critical control positions, such as the Chief Financial Officer and the Chief Credit Officer, should receive a relatively greater portion of their total compensation opportunity in the form of base salary versus incentive compensation to avoid creating incentives that could potentially undermine the exercise of sound judgment in these critical control functions. At other levels of management and staff, the Committee and management establish incentive compensation that includes both cash and equity awards that recognize the achievement of specific individual and departmental/regional performance goals in areas under the control of the employee. Company-wide performance, however, represents a portion of all officer incentive programs. 20 While reviewing the component allocations the Committee considered the percentage of compensation at risk and to what degree the incentive compensation programs might encourage executives to take undue risk, with a view toward ensuring they do not.With this in mind, the decision was made in 2010 to reduce annual cash incentive opportunities and increase base salaries and the long-term equity incentive compensation opportunity. The Committee believes that by maintaining the same overall levels of total direct compensation from 2009 to 2010 for executives while realigning the mix among components, our executive compensation program is now further aligned with the Committee’s overall compensation philosophy as described above and competitive with other companies in the same industry. For 2010 the Committee restructured the cash incentive and equity opportunities as a percent of base salary as shown below. Base Salary Cash Bonus Opportunity Percent of Base Salary Amount in $ Equity Opportunity Percent of Base Salary Amount in $ Total Compensation Opportunity Hal M. Brown, Chief Executive Officer $ 60
